            Case 2:19-cr-00106-JAD-DJA Document 68
                                                67 Filed 09/30/20
                                                         09/23/20 Page 1
                                                                       4 of 1
                                                                            4



1
                                UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4    UNITED STATES OF AMERICA,           )
                                         )               Case No.: 2:19-cr-00106-JAD-DJA
5                      Plaintiff,        )
                                         )
6          vs.                           )
                                         )               ORDER
7                                        )
     MANUEL LUNA-SOTO,                   )                      ECF No. 67
8                                        )
                       Defendant.        )
9
     ____________________________________)
10          Accordingly, IT IS SO ORDERED that the sentencing currently scheduled for October
11   7, 2020, at the hour of 1:30 p.m., be vacated and continued to December 21, 2020, at the hour of
12
     10:00 a.m.
13
            DATED this 30th day of September, 2020.
14

15                                                       __________________________________
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28                                                   4
